Citation Nr: 9922674	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's Section 306 disability pension benefits 
were properly terminated effective in January 1993 due to 
excess income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  In August 1994 the Department of Veterans Affairs (VA) 
Regional Office (RO) Chicago, Illinois, terminated the 
veteran's award of Section 306 disability pension effective 
in January 1992 due to excess income.  The appellant appealed 
from that decision.  In November 1994 the regional office 
reinstated her Section 306 disability pension for the period 
from January 1992 to January 1993 when it was again 
terminated due to excess income.  The case is now before the 
Board for appellate consideration.

The August 1994 retroactive termination of the veteran's 
Section 306 disability pension effective in January 1992 
resulted in an overpayment of $6,784.  The November 1994 
award reinstating the pension for the period from January 
1992 to January 1993 reduced the overpayment by $2,544.  The 
record reflects that the veteran has requested a waiver of 
recovery of the overpayment.  This matter is not in an 
appellate status and is referred to the regional office for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been in receipt of the protected rate of 
Section 306 disability pension of $212 per month for a number 
of years.  Her spouse was included on the award as a 
dependent.  

3.  The veteran's award of Section 306 disability pension had 
been based on no income from any source.  The only family 
income consisted of wages of her spouse which were excluded 
as countable income for VA purposes.

4.  Information of record reflects that the veteran's spouse 
began receiving Social Security benefits of $782 per month in 
mid-1991.  Other information reflects that the veteran 
received Social Security benefits of $336 per month for six 
months in 1992 and that her spouse received Social Security 
benefits of $811 per month during that year.  

5.  Other information provided by the veteran reflects that 
her spouse received earnings of $1,500 in 1992 and 
unemployment compensation of $6,489 during that year.  The 
veteran and her spouse received $401 interest in 1992.  

6.  The evidence establishes that the net countable income of 
the veteran for 1992 was in excess of $11,653.


CONCLUSION OF LAW

The veteran Section 306 disability pension was properly 
terminated effective in January 1993 due to excess 1992 
income.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.26, 
3.260, 3.262, 3.660 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The rate of Section 306 disability pension to which a veteran 
with a dependent spouse was entitled on December 31, 1978, 
could be continued if her countable income for 1992 was 
$11,653 or less.  38 C.F.R. § 3.26.  

In determining annual income for purposes of Section 306 
disability pension, payments of any kind or from any source 
are counted as income unless specifically excluded.  Income 
is counted for the calendar year in which it is received.  
Income is determined by the total amount received or 
anticipated during the calendar year.  38 C.F.R. §§ 3.252, 
3.260.

In determining income for Section 306 disability pension, 10 
percent of Social Security and other retirement payments is 
excluded.  The remaining 90 percent is counted income as 
received.  38 C.F.R. § 3.262(e)(f).

Where Section 306 disability pension is payable to a veteran 
who is living with a spouse, there will be included as income 
of the veteran all income of the spouse in excess of 
whichever is the greater, $2,764 (effective for 1992) or the 
total earned income of the spouse, which is reasonably 
available to or for the veteran, unless hardship to the 
veteran would result.  38 C.F.R. § 3.262.

For purposes of Section 306 disability pension, there will be 
excluded unreimbursed amounts paid by the veteran for unusual 
medical expenses.  Unreimbursed amounts which exceed 5 
percent of the veteran's reported annual income are 
considered unusual.  38 C.F.R. § 3.262.

Where a reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, which increase could not reasonably have been 
anticipated based on the amount actually received from that 
source the year before, the reduction or discontinuance will 
be made effective the end of the year in which the increase 
occurred.  38 C.F.R. § 3.660.  

The record reflects that the appellant had been in receipt of 
the protected rate of Section 306 disability pension of $212 
per month for a number of years.  Her spouse was included as 
a dependent on her award.  Her awards had been based on her 
reports of no income from any source other than earnings of 
her spouse which were excluded from countable income under 
the provisions of 38 C.F.R. § 3.262.  

In mid-1991 the veteran's spouse was awarded Social Security 
benefits of $782 per month.  In 1992 information was received 
reflecting that the veteran had received Social Security 
benefits of $336 per month for six months in 1992 and her 
spouse had received Social Security benefits of $811 per 
month for 1992.  Other information submitted reflected that 
the veteran's spouse had received earnings of $1,500 and 
unemployment compensation of $6,489 in 1992.  The veteran and 
her spouse had also received interest of $401.  Thus, the 
combined income of the veteran and her spouse less the 10 
percent deduction of the Social Security benefits was $18,962 
for 1992.  When the spousal exclusion of $2,764 for 1992 is 
subtracted the result is $16,198.  The veteran reported 
unreimbursed medical expenses of $1,393 paid in 1992.  The 
deductible portion of the unreimbursed medical expenses is 
$445.  When that sum is subtracted from the veteran's income, 
the result is $15,753 net countable income for 1992.  That 
sum was well in excess of the maximum permitted for continued 
entitlement to Section 306 disability pension.  Accordingly, 
under the circumstances, it follows that the veteran's 
Section 306 disability pension was properly terminated 
effective in January 1993 under the end-of-the-year rule.  
38 C.F.R. §§ 3.26, 3.260, 3.262, 3.660.  

The veteran has maintained that under the provisions 
pertaining to Section 306 disability pension, all of her 
spouse's income had been excluded from countable income for 
many years and she maintains that his total income for 1992 
should also be excluded from countable income.  Although the 
full amount of her spouse's income had been excluded from 
countable income in the past, that was because his income 
consisted of earnings only which were excluded under the 
specific provision of 38 C.F.R. § 3.262 discussed above.  In 
1992 the veteran's spouse had income apart from earnings 
including Social Security benefits and unemployment 
compensation.  Under the provisions of 38 C.F.R. § 3.262, the 
total earned income of the spouse or $2,764 (for 1992) 
whichever was greater may be deducted from countable income 
and since the veteran's earned income for 1992 was only 
$1,500, the spousal exclusion of $2,764 was deducted from the 
veteran's countable income in this case.  Unfortunately, that 
deduction was not sufficient to cause her countable income to 
fall below the limit for continued entitlement to Section 306 
disability pension.  

The veteran has also maintained that the total income of her 
spouse should be excluded from countable income on the basis 
of hardship under the provisions of 38 C.F.R. § 3.262.  In 
this regard, under VA guidelines, counting a spouse's income 
would cause a veteran hardship if income of the spouse is 
actually used to pay expenses which are beyond the ordinary 
and usual family requirements but which the spouse is under a 
legal or moral obligation to pay.  The obligation must be 
real and not merely assumed and the basic element of need to 
maintain a reasonable standard of living must be present.  In 
this category are expenditures for such reasons as prolonged 
illness of a member of the family, child care necessitated by 
the spouse's employment, special training for a handicapped 
child, tuition and other costs for a child attending college, 
etc.  VA Manual 21-1 Part IV, Section 16.07(c). (4).  That 
guideline further provides that if a spouse's income is 
excluded under the hardship provision because it is needed to 
pay unusual medical expenses, the same expenses cannot be 
considered as deductible medical expenses under 38 C.F.R. 
§ 3.262(l).  

The record discloses that the gross income of the veteran and 
her spouse in 1992 was about $19,000.  However, the record 
does not establish that the income of the veteran's spouse 
was used to pay expenses which are beyond the ordinary and 
usual family requirement such as prolonged illness of a 
member of the family, child care necessitated by the spouse's 
employment or tuition and other costs for a child attending 
college.  Accordingly, under the circumstances, the evidence 
does not establish that hardship to the veteran would result 
from inclusion of her spouse's income as countable income for 
1992, less the 10 percent deduction for Social Security 
benefits and the spousal exclusion of $2,764.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  



ORDER

The veteran's award of Section 306 disability pension was 
properly terminated effective in January 1993 due to excess 
income.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

